Title: To Thomas Jefferson from Navy Department, 31 October 1807
From: Navy Department
To: Jefferson, Thomas


                        
                            [Oct. 1807]
                        
                        State of the Gun Boats at New orleans, & of those in the Western Country.—
                  
                     
                        
                           No. 11
                           
                           at N. orleans.
                           }
                           Are equipped for service.
                              See D. Leonard’s letters of
                              Sepr. 1. & 10. 1807.
                        
                        
                           12
                           
                           "
                        
                        
                           13
                           
                           "
                        
                        
                           14
                           
                           "
                        
                        
                           15
                           
                           "
                        
                        
                           16
                           
                           "
                        
                        
                           17
                           
                           "
                        
                        
                           18
                           
                           "
                        
                        
                           19
                           
                           "
                        
                        
                           20
                           
                           "
                        
                        
                           21.
                           Limestone Ky.
                           }
                           Waiting for freshets to descend. See Genl. Carbery’s letter of Septr. 14th. 07.—
                        
                        
                           
                           The marietta Boats.
                        
                        
                           22
                           
                           
                        
                        
                           23
                           
                           Eddyville
                           Materials all procured— & frames nearly timbered up ab. 1 Jany 1807— see Col. Lyon’s letter of Jay 15. of these G.B. there is no other information in the office either from Mr. Lyon or Genl. Carbery.—
                        
                        
                           24
                           
                           
                               "
                        
                        
                           25.
                           Cincinnati—
                           Building by Mr. Neagan. are ready for planking & will be launched next Spring. See Genl. Carbey’s letter received this morning.
                        
                        
                           26
                           
                           
                               "
                        
                        
                           27
                           
                           Ch Town Ohio.
                           Building by Connell & Mills.—No information respecting the state of this G. Boat, by letter, during this year.—mr. mills in person stated that this Boat would be ready to leave Charlestown early next spring.
                        
                     
                  
                        
                            
                        
                    